DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Applicant’s Remarks and amendments filed on 02/11/2021.
Claims 1-2, 4, 12-13, 15, and 20 have been amended and are hereby entered.
Claims 5, 6, 16, and 17 have been canceled.
Claims 1-4, 7-15, and 18-20 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 14, filed 02/11/2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection of Fig. 3 has been withdrawn. 
Applicant’s arguments, see page 14, filed 02/11/2021, with respect to the specification objections have been fully considered and are persuasive.  The objections of [0003], [0012], [0016], and [0017] have been withdrawn.
Applicant’s arguments, see page 14, filed 02/11/2021, with respect to the objections of claims 5 and 16 have been fully considered and are persuasive.  As Applicant has canceled claims 5 and 16, the objections of claims 5 and 16 are rendered moot and have been withdrawn. Examiner would like to note that it appears Applicant has brought amended language of original claims 5 and 16 into their respective independent claims, and the amended language is sufficient to prevent a similar objection from being raised regarding new claims 1 and 12.
Applicant’s arguments, see page 14, filed 02/11/2021, with respect to the objection of claim 20 have been fully considered and are persuasive.  The objection of claim 20 has been withdrawn.
Applicant’s arguments, see page 15, filed 02/11/2021, with respect to the 35 U.S.C. 112(a) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-20 has been withdrawn.
Applicant’s arguments, see page 15, filed 02/11/2021, with respect to the 35 U.S.C. 112(b) rejection of claims 4-6 and 15-16 have been fully considered and are persuasive.  The amendments to claims 4 and 15 overcome the rejection, therefore the 35 U.S.C. 112(b) rejection of claims 4-6 and 15-16 has been withdrawn. 
Applicant’s arguments, see page 15-18, filed 02/11/2021, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered and are not persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been maintained.
First, Examiner agrees with Applicant that independent claims 1 and 12 fall in the statutory categories of invention.
Applicant further argues that the claims do not set forth an abstract idea because “the claimed system and method has never been and could not be performed in such an automatic and real time fashion by a human and because the claimed system and method necessarily include physical objects.” Examiner respectfully disagrees. The speed at which a human could perform the method or function as the system does not preclude the claim from reciting an abstract idea. Managing the amount of cash carried by a courier by determining which orders a courier is eligible for and determining how the courier should pay for the orders falls under certain methods of organizing human activity, particularly managing commercial interactions and personal behavior, regardless of how quickly it is performed. Likewise for determining a cash out amount for a courier at the end of the shift. As Applicant argues, the claims do recite physical objects, particularly: Claim 1 recites a processor, claim 11 recites a database, and 
 Further, Applicant argues that the invention is patent eligible under Step 2A, Prong Two because the claims as a whole integrate the recited judicial exception into a practical application by improving cash management of carriers employed by a courier service. Examiner respectfully disagrees. MPEP 2106.04(d)(1) states “One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.” While the claimed invention may increase the security of the carriers and reduce fraud and theft, MPEP 2106.05(a) states “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” Therefore, Applicant making the judicial exception of carrier commercial interactions safer and reducing carrier fraud and theft does not by itself integrate the judicial exception into a practical application. When considering the additional elements, the recited additional elements above are at a high-level of generality such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components. MPEP 2106.05(a) also states, “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” As the recited additional elements amount to no more 
Finally, Applicant argues that the invention is patent eligible under Step 2B because the claims recite physical cash payments to the carriers. Examiner respectfully disagrees. The physical cash payments of the invention are part of the commercial interactions recited in the claims and therefore fall under the recited abstract idea of managing commercial interactions in Step 2A. Thus, the physical cash payments do not have an impact on patent eligibility at Step 2B. Therefore, the claims are not patent eligible.
Applicant’s arguments, see pages 18-20, filed 02/11/2021, with respect to the 35 U.S.C. 102 rejection of claims 1-4, 6-8, 12-15, and 17-18 have been fully considered and are persuasive. Vitek et al. (U.S. Pre-Grant Publication 2019/0057347, hereafter referred to as Vitek) does not teach original claims 5 and 16, and amended independent claims 1 and 12 have been amended to include limitations of original claims 5 and 16. See novel/non-obvious section below for further details. The 35 U.S.C. 102 rejection for claims 1-4, 6-8, 12-15, and 17-18 has been withdrawn.
Applicant’s arguments, see page 21, filed 02/11/2021, with respect to the 35 U.S.C. 103 rejection of claims 9 and 19 have been fully considered and are generally persuasive. By virtue of their dependence on independent claims 1 and 12 respectively, Examiner agrees claims 9 and 19 overcome the combination of Vitek in view of Agarwal (U.S. Pre-Grant Publication 2017/0061372, hereafter known as Agarwal) and squareup.com/reader (hereafter referred to as “Square”). The 35 U.S.C. 103 rejection for claims 9-19 has been withdrawn. However, Examiner would like to note that Applicant's arguments in the fourth paragraph of page 21 regarding allowable subject matter separate from dependency on claims 1 and 12 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable 
Applicant’s arguments, see pages 21-22, filed 02/11/2021, with respect to the 35 U.S.C. 103 rejection of claims 10, 11, and 20 have been fully considered and are generally persuasive. By virtue of their dependence on independent claims 1 and 12 respectively, Examiner agrees claims 10, 11, and 20 overcome the combination of Vitek in view of Haparnas et al. (U.S. Pre-Grant Publication 2017/0193419, hereafter known as Haparnas). The 35 U.S.C. 103 rejection for claims 10, 11 and 20 has been withdrawn. However, Examiner would like to note that Applicant's arguments in the second full paragraph of page 22 regarding allowable subject matter separate from dependency on claims 1 and 12 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining the types of orders carriers are eligible for based on a minimum cash buffer. 
In claims 1-4, 7-15, and 18-20, the limitation of calculating a minimum cash buffer or a cash buffer percentage, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed on a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executed on a processor” 
Additionally, claims 1-4, 7-15, and 18-20 recite the concept of cash and order management of carrier employed by a courier service which is a certain method of organizing human activity including commercial interactions and managing personal behavior. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claims from this grouping. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a non-transitory computer-readable medium comprising instructions stored thereon, executed on a processor (claims 1-11) and a system for implementing a non-transitory computer-readable medium comprising a set of mobile devices in communication with a central server, the central server having instructions stored thereon, executed on a processor (claims 12-20). Dependent claim 11 recites a database for storing performance data. The remaining dependent claims do not recite any additional elements beyond those recited in the independent claims. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium comprising instructions stored thereon, executed on a processor (claims 1-11), a database (claim 11), and a system for implementing a non-transitory computer-readable medium comprising a set of mobile devices in communication with a central server, the central server having instructions stored thereon, executed on a processor (claims 12-20) amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Novel/Non-Obvious
Regarding claims 1 and 12, the claims are distinguished over the current art of record. Regarding claim 1, as stated in the previous Office Action dated 09/11/2020, Vitek teaches a non-transitory computer-readable medium for cash management of carriers employed by a courier service, comprising instructions stored thereon, that when executed on a processor, perform the steps of: compiling a stored list of the carriers, maintaining a cash balance for each of the carriers, establishing a predetermined minimum cash buffer or a cash buffer percentage, and determining the types of orders one of the carriers is eligible for based on the predetermined minimum cash buffer and displaying an order suitable for the one of the carriers from the processor to a mobile device of the one of the carriers. Also as stated in the 09/11/2020 Office Action, Vitek teaches at the end of the one of the carriers work shift, the one of the carriers cashes out and pays themselves based on the following rule: cash out amount is the lower amount of either the cash balance minus the minimum cash buffer, or the outstanding settled earnings of the one of the carriers. However, Vitek nor any of the current art record, 
Claims 2-4 and 7-11, by virtue of their dependence on claim 1, are also novel/non-obvious over the current art of record. 
Regarding claim 12, as stated in the previous Office Action dated 09/11/2020, Vitek teaches a system for implementing a non-transitory computer-readable medium for cash management of carriers employed by a courier service using mobile devices, comprising a set of mobile devices uniquely assigned to each of the carriers in electronic communication with a central server at the courier service, the central server having instructions stored thereon, that when executed on a processor, perform the steps of: compiling a stored list of the carriers, maintaining a cash balance for each of the carriers, establishing a predetermined cash buffer or a cash buffer percentage, and determining the types of orders one of the carriers is eligible for based on the calculated minimum cash buffer and displaying an order suitable for the one of the carriers from the processor to a mobile device of the one of the carriers. Also as stated in the 09/11/2020 Office Action, Vitek teaches at the end of the one of the carriers work shift, the one of the carriers cashes out and pays themselves based on the following rule: cash out amount is the lower amount of either the cash balance minus the minimum cash buffer, or the outstanding settled earnings of the one of the carriers. However, Vitek nor any of the current art record, teaches using a recyclable cash balance to determine a payment method for a carrier to pay a 
Claims 13-15 and 18-20, by virtue of their dependence on claim 12, are also novel/non-obvious over the current art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./            Examiner, Art Unit 3628                                                                                                                                                                                            
/KEVIN H FLYNN/            Supervisory Patent Examiner, Art Unit 3628